DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 1 recites the limitation "the steps" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as " steps".
5.	Claims 2-4 are rejected as depending from claim 1.
6.	Claim 2 recites the limitation "the step" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a step".
7.	Claim 3 recites the limitation "the step" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a step".
8.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “a conductive auxiliary agent, and a solid electrolyte” in lines 4-5 and it is not clear whether it is the same conductive auxiliary agent and solid electrolyte or different conductive auxiliary agent and solid electrolyte as recited in claim 1 from which it depends.  For the purpose of this Office Action, the limitation has been interpreted as “the conductive auxiliary agent, and the solid electrolyte”.
9.	Claim 4 recites the limitation "the step" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a step".
10.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “a conductive auxiliary agent, and a solid electrolyte” in lines 4-5 and it is not clear whether it is the same conductive auxiliary agent and solid electrolyte or different conductive auxiliary agent and solid electrolyte as recited in claim 1 from which it depends. For the purpose of this Office Action, the limitation has been interpreted as “the conductive auxiliary agent, and the solid electrolyte”.
Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasaki (JP2017220318(A)) as cited in IDS dated 6/6/22 with citations from machine translation provided with this Office Action.
Regarding claim 5, Iwasaki discloses an electrode material of an all-solid-state battery (Example 1, [0037], [0048]-[0050]) comprising: an active material containing at least an active substance(oxide active material 1, Fig. 1, [0014], [0018]-[0020]); and a composite material containing a solid electrolyte (sulfide solid electrolyte layer 3, Fig. 1, [0026]-[0029]) and a conductive auxiliary agent that covers at least a portion of a surface of the solid electrolyte(carbon particle 4, Fig. 1, [0030]-[0034]), wherein at least a portion of a surface of the active material is covered with the composite material(Fig. 1).
Regarding claim 6, Iwasaki discloses all of the claim limitations as set forth above. Iwasaki further discloses  the active material contains a coated active substance including an oxide-based solid electrolyte (oxide solid electrolyte layer 2, Fig. 1, [0021]-[0025]) that covers at least a portion of the surface of the active substance(Fig. 1).
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (JP2017220318(A)) as cited in IDS dated 6/6/22 with citations from machine translation provided with this Office Action.
Regarding claim 1, Iwasaki discloses a method for manufacturing an electrode material of an all-solid-state battery(Example 1, [0037], [0048]-[0050]), the method comprising steps of: first compositing to cover with the composite material at least a portion of a surface of an active material containing at least an active substance (oxide active material, Example 1, [0037])  and second compositing to manufacture a  composite material by covering at least a portion of a surface of a solid electrolyte with a conductive auxiliary agent(sulfide solid electrolyte and acetylene black in a compression shear force breaking device, Example 1, [0037]);   but does not disclose first compositing by covering at least a portion of a surface of a solid electrolyte with a conductive auxiliary agent; and second compositing to cover at least a portion of a surface of an active material containing at least an active substance.
It would have been obvious to one of ordinary skill in the art to modify the method of Iwasaki to comprise first compositing by covering at least a portion of a surface of a solid electrolyte with a conductive auxiliary agent; and second compositing to cover at least a portion of a surface of an active material containing at least an active substance, as selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. MPEP 2144.04 (IV-C).
Regarding claim 2, Iwasaki discloses all of the claim limitations as set forth above. Iwasaki further discloses further comprising a step of: manufacturing a coated active substance by covering with an oxide-based solid electrolyte at least a portion of a surface of the active substance(coated oxide active material with oxide solid electrolyte, Example 1, [0037]), wherein the step of second compositing includes covering, with the coated active substance as the active material, at least a portion of a surface of the active material with the first composite material((Example 1, [0037]).
Regarding claim 3, Iwasaki discloses all of the claim limitations as set forth above. Iwasaki further discloses further comprising a step of: mixing a second composite material obtained in the step of second compositing, the conductive auxiliary agent, and the solid electrolyte to manufacture an electrode material(composite active material, conducting material, sulfide solid electrolyte [0048]).
Regarding claim 4, Iwasaki discloses all of the claim limitations as set forth above. Iwasaki further discloses further comprising a step of: mixing a second composite material obtained in the step of second compositing, the conductive auxiliary agent, and the solid electrolyte to manufacture an electrode material(composite active material, conducting material, sulfide solid electrolyte [0048]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724